IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-20073
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JUAN MANUEL PRIETO,

                                           Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-00-CR-575-1
                          - - - - - - - - - -
                            October 29, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Juan

Manuel Prieto** has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Stephens has not filed a response.     Our independent review of the

brief and the record discloses no nonfrivolous issue in this

direct appeal.    Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.     See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
          Prieto is also known as Nelson Bonilla